DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim(s) 1, 6, 11, 13 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 11 and 19) recite: “booting a pre-provisioned virtual machine on a first server node of a cloud computing system, the pre-provisioned virtual machine including a pre-booted virtual machine prior to applying customer settings”. 
The examiner is unclear how a pre-booted virtual machine is again booted.  Since the pre-booted virtual machine is already booted (i.e. pre-booted), booting a pre-provisioned virtual machine that is already pre-booted is not clear.

Claim 6 recite: “restoring a state of the local disk on the second server node based on the dynamic disk as it existed on the first server node.”  
The examiner is unclear how the term “as it existed on the first server node” should be interpreted.  As per the term “dynamic disk”, the contents of the disk are dynamic in nature.  Therefore, restoring a dynamic disk as it existed without particularly describing at which particular point in time is ambiguous. 

Claim 13 recite: “wherein the number of virtual machines includes an over-estimation of virtual machines to be deployed”.  
The examiner is unclear if the over-estimation is an over-estimation of number of virtual machines to be deployed or over-estimation of an amount/number of resources that are assigned to virtual machines to be deployed.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al. (Pub 20140075031) (hereafter Doering) in view of Brooker et al. (Pat 11099870) (hereafter Brooker).

As per claim 1, Doering teaches:
A method, comprising: 
booting a pre-provisioned virtual machine on a first server node of a cloud computing system, the pre-provisioned virtual machine including a pre-booted virtual machine prior to applying customer settings; ([Paragraph 217], For example, for the Java service, SDI module 206 can support pre-provisioning of PODs, where the work of creating virtual machines and standing them up is all done in advance. Therefore, when a customer request comes in, SDI module 206 simply has a smaller step of personality injection. Personal injection includes customizing the pre-provisioned POD with the configuration for a particular customer at runtime… [Paragraph 7], The present disclosure relates to computer systems and software, and more particularly to techniques for facilitating and automating the provision of services in a cloud environment.)
determining that the virtual machine state is compatible with customer configuration data received via a customer request; and ([Paragraph 217], For example, for the Java service, SDI module 206 can support pre-provisioning of PODs, where the work of creating virtual machines and standing them up is all done in advance. Therefore, when a customer request comes in, SDI module 206 simply has a smaller step of personality injection. Personal injection includes customizing the pre-provisioned POD with the configuration for a particular customer at runtime…  For fusion applications, the personality injection can include rewiring the configuration to match a particular customer's details. In this example, SDI module 206 can choose existing VMs pre-provisioned for the Java service or provisioning a new Java service, which includes pick a rack that has enough resources to stand up a new VM.
restoring the pre-provisioned virtual machine on a second server node of the cloud computing system based on the customer configuration data received via the customer request. ([Paragraph 221], For example, SDI module 206 can call the Nuviaq connector and pass physical details and customer specific details in order for Nuviaq to make runtime calls to the running VMs. Nuviaq can reconfigure the web logic domain to match the customer specific information (e.g., the identity domain name chosen by the customer into the URLs).  [Paragraph 161], At 808, SDI module 206 can create a service instance specifically for the customer by configuring the pre-provisioned anonymous deployment with the customer specific configuration. For example, SDI module 206 can introduce customer-specific configuration into the POD using personality injection. Service provisioning is the process of binding a particular customer to a particular POD. This introduces customer-specific configuration into the POD (e.g., personality injection). A POD may support one or more tenants simultaneously (single or multi-tenant). In the case of a POD supporting multiple tenants, multiple personalities may be injected into the POD, one for each supported tenant.  [Paragraph 174], SDI module 206 can create ZFS volumes. ZFS is a combined file system and logical volume manager. The features of ZFS include protection against data corruption, support for high storage capacities, integration of the concepts of file system and volume management, snapshots and copy-on-write clones, continuous integrity checking and automatic repair. For example, three volumes are created in the ZFS filer for the deployment. The volumes are mounted on each VM booted as part of this deployment.  [Paragraph 175],  At 810, SDI module 206 can a deploy command (e.g., abct1 deploy) to deploy assembly. For example, the deploy command can boot one to four VMs via VM Manager.  [Paragraph 94], TAS module 204 may be deployed using different deployment models. In certain embodiments, the deployment includes a central component that interfaces with one or more distributed components. The distributed components may, for example, be deployed as various data centers and accordingly may also be referred to as data center components.)
Although Doering teaches creating a snapshot of a virtual machine within a storage of a cloud environment. 
Doering does not explicitly disclose saving a virtual machine state representative of the pre-provisioned virtual machine to a storage space on the cloud computing system; and 
restoring the pre-provisioned virtual machine on a second server node of the cloud computing system based on the customer configuration data received via the customer request.
Brooker teaches saving a virtual machine state representative of the pre-provisioned virtual machine to a storage space on the cloud computing system; and ([Column 3 line 67 - column 4 line 1-27], To reduce load on computing resources of the on-demand code execution system, the system may then save a machine state of the virtual machine instance, such as by creating a snapshot of the virtual machine instance at a point in time that it is initialized.)
restoring the pre-provisioned virtual machine on a second server node of the cloud computing system based on the customer configuration data received via the customer request. ([Column 3 line 67 - column 4 line 1-27], To reduce load on computing resources of the on-demand code execution system, the system may then save a machine state of the virtual machine instance, such as by creating a snapshot of the virtual machine instance at a point in time that it is initialized.  Thereafter, when a request to execute the task (e.g., to process arguments) is received, the on-demand code execution system can start the virtual machine instance using the snapshot, in order to quickly bring the instance into an initialized state. The task can then be executed within the instance at a low latency.  [Column 6 line 6-11], n some instances, the state of a user-specific virtual machine instance (e.g., for a given task) may be maintained as a user-specific snapshot of that instance. Thereafter, if subsequent requests to execute a task are received from a user, the user-specific snapshot may be used to restore the user-specific virtual machine instance.  [Column 5 line 30-53], Moreover, because the amount of information in a task-specific snapshot may be relatively small, such snapshots can be quickly and easily transferred between devices. For example, each host device within an on-demand code execution system may be provisioned with one or more core snapshots (or potentially combinations of OS and runtime snapshots) and maintain a set of task-specific snapshots for tasks expected to be executed on that host in the near future. Should a reconfiguration of host devices become necessary, or should a host be instructed to execute a task for which it does not current hold a task-specific snapshot, a task-specific snapshot can be retrieved by the host over a network in a time similar to retrieving the code of the task itself. Thus, host devices within the on-demand code execution system can be enabled to rapidly execute code via a reduction in cold start time for virtual machine instances, without significantly increasing latency for “exception” cases in which task information must be provisioned onto the machine at the time of a request to execute the task.  [Column 3 line 17-25], While maintaining a virtual machine in an executing state can facilitate more rapid execution of a task, it also utilizes some amount of working computing resources of a host computing device, such as central processing unit (CPU) cycles and registers, random access memory (RAM), and the like.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Doering wherein a pre-provisioned virtual machine (i.e. pre-booted virtual machine) is provide, a customer specific configuration/settings are applied/injected into the pre-provisioned virtual machine, snapshot stores a state of the virtual machine within a cloud environment and the virtual machine is started/booted/rebooted within a node of plurality of nodes of the cloud environment, into teachings of Brooker wherein the customer specific configured pre-provisioned virtual machine is saved (i.e. snapshotted) and restored in another node of the cloud environment using customer configuration data received via customer request, because by taking a snapshot of the customer specific configured pre-provisioned virtual machine and not having the virtual machine in a executing state, allows conservation of computing resources while the virtual machine is not being used and provides rapid virtual machine deployment using the snapshotted data within any nodes of the cloud environment. 

As per claim 2, rejection of claim 1 is incorporated:
Doering teaches wherein the storage space is a storage volume on a remote storage of the cloud computing system. ([Paragraph 174], t 808, SDI module 206 can create ZFS volumes. ZFS is a combined file system and logical volume manager. The features of ZFS include protection against data corruption, support for high storage capacities, integration of the concepts of file system and volume management, snapshots and copy-on-write clones, continuous integrity checking and automatic repair. For example, three volumes are created in the ZFS filer for the deployment. The volumes are mounted on each VM booted as part of this deployment.)
Brooker also teaches ([Column 12 line 1-23], he on-demand code execution system 110 can handle the acquisition and configuration of compute capacity (e.g., containers, instances, etc.) based on the code execution request, and execute the code using the compute capacity. The on-demand code execution system 110 may automatically scale up and down based on the volume, thereby relieving the user from the burden of having to worry about over-utilization (e.g., acquiring too little computing resources and suffering performance issues) or under-utilization (e.g., acquiring more computing resources than necessary to run the codes, and thus overpaying).  [Column 13 line 30-35], In one embodiment, the call may provide to the on-demand code execution system 110 a file containing the user code and any libraries (and/or identifications of storage locations thereof) corresponding to the task requested for execution.)

As per claim 3, rejection of claim 1 is incorporated:
Brooker teaches wherein saving the virtual machine state includes: saving a memory snapshot including a state of memory resources associated with the pre-provisioned virtual machine after verifying that the pre-provisioned virtual machine is functional within the cloud computing system. ([Column 20 line 41-57], Initialization of the instance into a ready state (e.g., at (4)), can generally include any operations required to be completed on the instance prior to servicing an individual request to execute the task. Initialization can thus include provisioning the virtual machine instance with code of the task and any dependency objects, booting an operating system, loading a runtime environment, and the like. In some instances, a portion of code of a task may be required to be executed prior to servicing an individual request to execute the task. [Column 8 line 60-67], However, in brief, snapshotting may generate a data file which stores a state of a virtual machine instance at a point in time, including state elements such as a content of CPU registers of the virtual machine instance, contents of RAM of the virtual machine instances, states of pages within RAM (e.g., as “dirty” or “clean”), and any other information required to return the virtual machine instances to its prior state at a later point in time. While snapshots are described herein as one example of a system image that stores state information, other system images are also known in the art. For example, a checkpoint data file may be utilized to store the state of a software container execution environment. Thus, examples made with reference to snapshots, unless otherwise specified, may be modified to utilize other types of system images.)

As per claim 4, rejection of claim 1 is incorporated:
Brooker teaches wherein saving the virtual machine state includes saving a dynamic disk representative of a state of a local disk for the pre-provisioned virtual machine. ([Column 8 line 60-67], However, in brief, snapshotting may generate a data file which stores a state of a virtual machine instance at a point in time, including state elements such as a content of CPU registers of the virtual machine instance, contents of RAM of the virtual machine instances, states of pages within RAM (e.g., as “dirty” or “clean”), and any other information required to return the virtual machine instances to its prior state at a later point in time. While snapshots are described herein as one example of a system image that stores state information, other system images are also known in the art. For example, a checkpoint data file may be utilized to store the state of a software container execution environment. Thus, examples made with reference to snapshots, unless otherwise specified, may be modified to utilize other types of system images.  [Column 16 line 50-57], State of a VM 150 may be maintained, for example, within registers of a virtual CPU of the VM 150, within RAM of the VM 150, within a virtual disk drive of the VM 150, or the like.)

As per claim 5, rejection of claim 4 is incorporated:
Brooker teaches wherein the dynamic disk includes metadata of the local disk for the pre-provisioned virtual machine indicating occupied portions of local storage on the first server node. ([Column 13 line 28-35], A call to execute a task (which may also be referred to as a request to execute the task) may specify one or more third-party libraries (including native libraries) to be used along with the user code corresponding to the task. In one embodiment, the call may provide to the on-demand code execution system 110 a file containing the user code and any libraries (and/or identifications of storage locations thereof) corresponding to the task requested for execution. In some embodiments, the call includes metadata that indicates the program code of the task to be executed, the language in which the program code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the program code. For example, the program code of a task may be provided with the call, previously uploaded by the user, provided by the on-demand code execution system 110 (e.g., standard routines), and/or provided by third parties. Illustratively, code not included within a call or previously uploaded by the user may be referenced within metadata of the task by use of a URI associated with the code.)

As per claim 6, rejection of claim 5 is incorporated:
Brooker teaches wherein restoring the pre-provisioned virtual machine includes restoring a state of the local disk on the second server node based on the dynamic disk as it existed on the first server node. ([Column 8 line 60-67], However, in brief, snapshotting may generate a data file which stores a state of a virtual machine instance at a point in time, including state elements such as a content of CPU registers of the virtual machine instance, contents of RAM of the virtual machine instances, states of pages within RAM (e.g., as “dirty” or “clean”), and any other information required to return the virtual machine instances to its prior state at a later point in time. While snapshots are described herein as one example of a system image that stores state information, other system images are also known in the art. For example, a checkpoint data file may be utilized to store the state of a software container execution environment. Thus, examples made with reference to snapshots, unless otherwise specified, may be modified to utilize other types of system images.  [Column 16 line 50-57], State of a VM 150 may be maintained, for example, within registers of a virtual CPU of the VM 150, within RAM of the VM 150, within a virtual disk drive of the VM 150, or the like. [Column 5 line 30-53], Moreover, because the amount of information in a task-specific snapshot may be relatively small, such snapshots can be quickly and easily transferred between devices. For example, each host device within an on-demand code execution system may be provisioned with one or more core snapshots (or potentially combinations of OS and runtime snapshots) and maintain a set of task-specific snapshots for tasks expected to be executed on that host in the near future. Should a reconfiguration of host devices become necessary, or should a host be instructed to execute a task for which it does not current hold a task-specific snapshot, a task-specific snapshot can be retrieved by the host over a network in a time similar to retrieving the code of the task itself. Thus, host devices within the on-demand code execution system can be enabled to rapidly execute code via a reduction in cold start time for virtual machine instances, without significantly increasing latency for “exception” cases in which task information must be provisioned onto the machine at the time of a request to execute the task.)

As per claim 10, 
A method, comprising: 
booting a plurality of pre-provisioned virtual machines on one or more server nodes of a cloud computing system, the plurality of pre-provisioned virtual machines including pre-booted virtual machines prior to applying given sets of customer settings for associated customers of the cloud computing system; ([Paragraph 217], For example, for the Java service, SDI module 206 can support pre-provisioning of PODs, where the work of creating virtual machines and standing them up is all done in advance. Therefore, when a customer request comes in, SDI module 206 simply has a smaller step of personality injection. Personal injection includes customizing the pre-provisioned POD with the configuration for a particular customer at runtime…  [Paragraph 7], The present disclosure relates to computer systems and software, and more particularly to techniques for facilitating and automating the provision of services in a cloud environment.  [Paragraph 161], In the case of a POD supporting multiple tenants, multiple personalities may be injected into the POD, one for each supported tenant.)
identifying a virtual machine state from the plurality of virtual machine states based on determining that the virtual machine state is compatible with customer configuration data received via a customer request; and ([Paragraph 217], For example, for the Java service, SDI module 206 can support pre-provisioning of PODs, where the work of creating virtual machines and standing them up is all done in advance. Therefore, when a customer request comes in, SDI module 206 simply has a smaller step of personality injection. Personal injection includes customizing the pre-provisioned POD with the configuration for a particular customer at runtime…  For fusion applications, the personality injection can include rewiring the configuration to match a particular customer's details. In this example, SDI module 206 can choose existing VMs pre-provisioned for the Java service or provisioning a new Java service, which includes pick a rack that has enough resources to stand up a new VM.  [Paragraph 156], For example, as illustrated in FIG. 8B, SDI module 206 can pre-provision a POD before receiving a customer order. Once a service request is received, SDI module 206 can then add customer information to the POD and customize the POD based on the request, as illustrated in FIG. 8A.)
restoring a pre-provisioned virtual machine associated with the virtual machine state on a server node of the cloud computing system based on the customer configuration data received via the customer request. ([Paragraph 221], For example, SDI module 206 can call the Nuviaq connector and pass physical details and customer specific details in order for Nuviaq to make runtime calls to the running VMs. Nuviaq can reconfigure the web logic domain to match the customer specific information (e.g., the identity domain name chosen by the customer into the URLs).  [Paragraph 161], At 808, SDI module 206 can create a service instance specifically for the customer by configuring the pre-provisioned anonymous deployment with the customer specific configuration. For example, SDI module 206 can introduce customer-specific configuration into the POD using personality injection. Service provisioning is the process of binding a particular customer to a particular POD. This introduces customer-specific configuration into the POD (e.g., personality injection). A POD may support one or more tenants simultaneously (single or multi-tenant). In the case of a POD supporting multiple tenants, multiple personalities may be injected into the POD, one for each supported tenant.  [Paragraph 174], SDI module 206 can create ZFS volumes. ZFS is a combined file system and logical volume manager. The features of ZFS include protection against data corruption, support for high storage capacities, integration of the concepts of file system and volume management, snapshots and copy-on-write clones, continuous integrity checking and automatic repair. For example, three volumes are created in the ZFS filer for the deployment. The volumes are mounted on each VM booted as part of this deployment. [Paragraph 161], In the case of a POD supporting multiple tenants, multiple personalities may be injected into the POD, one for each supported tenant.  [Paragraph 175],  At 810, SDI module 206 can a deploy command (e.g., abct1 deploy) to deploy assembly. For example, the deploy command can boot one to four VMs via VM Manager.  [Paragraph 94], TAS module 204 may be deployed using different deployment models. In certain embodiments, the deployment includes a central component that interfaces with one or more distributed components. The distributed components may, for example, be deployed as various data centers and accordingly may also be referred to as data center components.)
Although Doering teaches creating a snapshot of a virtual machines within a storage of a cloud environment. 
Doering does not explicitly disclose saving a plurality of virtual machine states for the plurality of pre-provisioned virtual machines to a storage space on the cloud computing system; and
restoring a pre-provisioned virtual machine associated with the virtual machine state on a server node of the cloud computing system based on the customer configuration data received via the customer request.
Brooker teaches saving a plurality of virtual machine states for the plurality of pre-provisioned virtual machines to a storage space on the cloud computing system; and ([Column 3 line 67 - column 4 line 1-27], To reduce load on computing resources of the on-demand code execution system, the system may then save a machine state of the virtual machine instance, such as by creating a snapshot of the virtual machine instance at a point in time that it is initialized.)
restoring a pre-provisioned virtual machine associated with the virtual machine state on a server node of the cloud computing system based on the customer configuration data received via the customer request. ([Column 3 line 67 - column 4 line 1-27], To reduce load on computing resources of the on-demand code execution system, the system may then save a machine state of the virtual machine instance, such as by creating a snapshot of the virtual machine instance at a point in time that it is initialized.  Thereafter, when a request to execute the task (e.g., to process arguments) is received, the on-demand code execution system can start the virtual machine instance using the snapshot, in order to quickly bring the instance into an initialized state. The task can then be executed within the instance at a low latency.  [Column 6 line 6-11], n some instances, the state of a user-specific virtual machine instance (e.g., for a given task) may be maintained as a user-specific snapshot of that instance. Thereafter, if subsequent requests to execute a task are received from a user, the user-specific snapshot may be used to restore the user-specific virtual machine instance.  [Column 5 line 30-53], Moreover, because the amount of information in a task-specific snapshot may be relatively small, such snapshots can be quickly and easily transferred between devices. For example, each host device within an on-demand code execution system may be provisioned with one or more core snapshots (or potentially combinations of OS and runtime snapshots) and maintain a set of task-specific snapshots for tasks expected to be executed on that host in the near future. Should a reconfiguration of host devices become necessary, or should a host be instructed to execute a task for which it does not current hold a task-specific snapshot, a task-specific snapshot can be retrieved by the host over a network in a time similar to retrieving the code of the task itself. Thus, host devices within the on-demand code execution system can be enabled to rapidly execute code via a reduction in cold start time for virtual machine instances, without significantly increasing latency for “exception” cases in which task information must be provisioned onto the machine at the time of a request to execute the task.  [Column 3 line 17-25], While maintaining a virtual machine in an executing state can facilitate more rapid execution of a task, it also utilizes some amount of working computing resources of a host computing device, such as central processing unit (CPU) cycles and registers, random access memory (RAM), and the like.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Doering wherein a pre-provisioned virtual machines (i.e. pre-booted virtual machine) are provided, a customer specific configurations/settings are applied/injected into the pre-provisioned virtual machines, snapshots stores a state of the virtual machines within a cloud environment and the virtual machine is started/booted/rebooted within a node of plurality of nodes of the cloud environment, into teachings of Brooker wherein the customer specific configured pre-provisioned virtual machines are saved (i.e. snapshotted) and restored in a server node of the cloud environment using customer configuration data received via customer request, because by taking a snapshots of the customer specific configured pre-provisioned virtual machines and not having the virtual machines in a executing state, allows conservation of computing resources while the virtual machines is/are not being used and provides rapid virtual machine deployment using the snapshotted data within any nodes of the cloud environment. 

As per claim 12, rejection of claim 11 is incorporated:
Doering teaches wherein the plurality of pre-provisioned virtual machines includes a number of virtual machines based on a predicted number of virtual machines to be deployed for a corresponding plurality of customers of the cloud computing system. ([Paragraph 165], According to some embodiments, fully-automated POD provisioning handled by SDI can create instance of the software component without a request from TAS. This can be a background activity run in advance of customer order.  [Paragraph 93], Additionally, TAS module 204 may also interact with one or more additional databases such as a Tenant Information System (TIS) database 320 to enable the provisioning of resources for one or more services subscribed by the customer while taking into consideration historical information, if any, available for the customer. TIS database 320 may include historical order information and historical usage information pertaining to orders subscribed by the customer.  [Paragraph 39],  cloud infrastructure system may provide many capabilities including, but not limited to, provisioning, managing and tracking a customer's subscription for services and resources in the cloud infrastructure system, providing predictable operating expenses to customers utilizing the services in the cloud infrastructure system, providing robust identity domain separation and protection of a customer's data in the cloud infrastructure system, providing customers with a transparent architecture and control of the design of the cloud infrastructure system, providing customers assured data protection and compliance with data privacy standards and regulations, providing customers with an integrated development experience for building and deploying services in the cloud infrastructure system and providing customers with a seamless integration between business software, middleware, database and infrastructure services in the cloud infrastructure system.  [Paragraph 154], An example of a POD can include a set of data center resources that have been wired together to provide a particular service for a particular customer. A POD can include a dedicated resource in shared infrastructure. For example, in the case of services that are deployed using VAB technology such as Oracle Virtual Assembly Builder (OVAB) technology, the OVAB assembly is the POD. Another example of a POD can include the core set of VMs that makes up a Java assembly in a domain. For Fusion applications, the POD can be the set of virtual machines that are dedicated to that particular installation of fusion applications, which can include the database and the VMs. For the database service, a POD can include the Exadata along with the DB instances on the Exadata.  [Paragraph 175], At 810, SDI module 206 can a deploy command (e.g., abct1 deploy) to deploy assembly. For example, the deploy command can boot one to four VMs via VM Manager.  [Paragraph 163], This enables, for example, POD provisioning to be performed in the background. Spare pooling of pods may be based on administrator configurable options to anticipate future demand.)  
Brooker teaches ([Column 7 line 15-47], Specifically, to execute tasks, the on-demand code execution system described herein may maintain a pool of executing virtual machine instances that are ready for use as soon as a user request is received. Due to the pre-initialized nature of these virtual machines, delay (sometimes referred to as latency) associated with executing the user code (e.g., instance and language runtime startup time) can be significantly reduced, often to sub-100 millisecond levels. Illustratively, the on-demand code execution system may maintain a pool of virtual machine instances on one or more physical computing devices, where each virtual machine instance has one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon. When the on-demand code execution system receives a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. The program codes can be executed in isolated containers that are created on the virtual machine instances, or may be executed within a virtual machine instance isolated from other virtual machine instances acting as environments for other tasks. Since the virtual machine instances in the pool have already been booted and loaded with particular operating systems and language runtimes by the time the requests are received, the delay associated with finding compute capacity that can handle the requests (e.g., by executing the user code in one or more containers created on the virtual machine instances) can be significantly reduced.)

As per claim 13, rejection of claim 12 is incorporated:
Doering teaches wherein the number of virtual machines includes an over-estimation of virtual machines to be deployed on the cloud computing system over a period of time. ([Paragraph 38], In certain embodiments, a cloud infrastructure system may include a suite of applications, middleware and database service offerings that are delivered to a customer in a self-service, subscription-based, elastically scalable, reliable, highly available, and secure manner. An example of such a cloud infrastructure system is the Oracle Public Cloud provided by the present assignee.  [Paragraph 163], This enables, for example, POD provisioning to be performed in the background. Spare pooling of pods may be based on administrator configurable options to anticipate future demand.)

As per claim 14, rejection of claim 12 is incorporated:
Brooker teaches wherein the number of virtual machines represents a number of compute cores greater than a total capacity of compute cores for a plurality of server devices available for allocation of server resources in response to received customer requests. ([Column 8 line14-29], For example, a virtual machine may emulate a first type of processor and memory while being executed on a second type of processor and memory… Thus, virtual machine instances can be used to divide a device into a number of logical sub-devices…)

As per claim 15, rejection of claim 11 is incorporated:
Doering teaches further comprising: booting a second plurality of pre-provisioned virtual machines on the one or more server nodes of the cloud computing system, wherein the second plurality of pre-provisioned virtual machines include virtual machines of a second virtual machine type different from the plurality of pre-provisioned virtual machines; and ([Paragraph 217], For example, for the Java service, SDI module 206 can support pre-provisioning of PODs, where the work of creating virtual machines and standing them up is all done in advance. Therefore, when a customer request comes in, SDI module 206 simply has a smaller step of personality injection. Personal injection includes customizing the pre-provisioned POD with the configuration for a particular customer at runtime…  [Paragraph 7], The present disclosure relates to computer systems and software, and more particularly to techniques for facilitating and automating the provision of services in a cloud environment.  [Paragraph 161], In the case of a POD supporting multiple tenants, multiple personalities may be injected into the POD, one for each supported tenant.  [Paragraph 143], In certain embodiments, such a multi-tenancy system is facilitated by IDM 200, which beneficially enables multiple separate customers, each having their own separate identity domains)
Brooker teaches saving a second plurality of virtual machine states for the second plurality of pre-provisioned virtual machines to the storage space on the cloud computing system. ([Column 3 line 67 - column 4 line 1-27], To reduce load on computing resources of the on-demand code execution system, the system may then save a machine state of the virtual machine instance, such as by creating a snapshot of the virtual machine instance at a point in time that it is initialized.)

As per claim 16, rejection of claim 15 is incorporated:
Doering teaches wherein the virtual machine state is identified from the plurality of virtual machine states based on a comparison of the customer configuration data to virtual machine specifications associated with the plurality of pre-provisioned virtual machines and the second plurality of pre-provisioned virtual machines. ([Paragraph 217], At 1060, local candidate machines loop call allows SDI module 206 to look at the available resources to potentially find a pre-provisioned POD. Depending on the service type, the resources may have been pre-pooled and mostly already set up. [Paragraph 218], Additionally, SDI module can keep track of all of the assemblies and VMs that have been created and whether they are, for example, an anonymous assembly that has not been assigned to a customer or an assembly that is bound to a particular customer subscription.)
Brooker also teaches ([Column 6 line 19-25], As such, a host may maintain one or more copies of an ancestor instance in primary memory, and when a user request to execute a task is received, the host may modify the ancestor instance to match the user's specific instance. [Column 22 line 44-63], Because the task illustratively depends on the OS or runtime, the modifications to state of the virtual machine instance such that it matches the state recorded in the task-specific snapshot may be minimal. As an additional example, where the on-demand code execution system 110 maintains user-specific snapshots for a task (e.g., each recording a state of a virtual machine instance initialized to execute a task and dedicated to executions on behalf of a given user), the active pool 140A may maintain a virtual machine instance in a state recorded in a task-specific snapshot and, on receiving instructions to execute a task on behalf of a given user, modify the maintained instance to match the state recorded in a user-specific snapshot for that user. This process may speed the system 110 in providing a user-specific instance, since the changes between a user-specific snapshot reflecting a user-specific virtual machine instance and the task-specific snapshot initially used to create that user-specific virtual machine instance can be expected to be small.)

As per claim 17, rejection of claim 11 is incorporated:
Doering teaches wherein the storage space is a storage volume on a storage of the cloud computing system remote from the one or more server nodes. ([Paragraph 174], t 808, SDI module 206 can create ZFS volumes. ZFS is a combined file system and logical volume manager. The features of ZFS include protection against data corruption, support for high storage capacities, integration of the concepts of file system and volume management, snapshots and copy-on-write clones, continuous integrity checking and automatic repair. For example, three volumes are created in the ZFS filer for the deployment. The volumes are mounted on each VM booted as part of this deployment.)
Brooker also teaches ([Column 12 line 1-23], he on-demand code execution system 110 can handle the acquisition and configuration of compute capacity (e.g., containers, instances, etc.) based on the code execution request, and execute the code using the compute capacity. The on-demand code execution system 110 may automatically scale up and down based on the volume, thereby relieving the user from the burden of having to worry about over-utilization (e.g., acquiring too little computing resources and suffering performance issues) or under-utilization (e.g., acquiring more computing resources than necessary to run the codes, and thus overpaying).  [Column 13 line 30-35], In one embodiment, the call may provide to the on-demand code execution system 110 a file containing the user code and any libraries (and/or identifications of storage locations thereof) corresponding to the task requested for execution.)

As per claim 18, rejection of claim 11 is incorporated:
Brooker teaches wherein the storage space is a local storage volume on at least one of the one or more server nodes of the cloud computing system, and wherein the server node is one of the one or more server nodes on which the pre-provisioned virtual machine was previously booted. ([Column 16 line 50-57], State of a VM 150 may be maintained, for example, within registers of a virtual CPU of the VM 150, within RAM of the VM 150, within a virtual disk drive of the VM 150, or the like. [Column 5 line 30-53], Moreover, because the amount of information in a task-specific snapshot may be relatively small, such snapshots can be quickly and easily transferred between devices. For example, each host device within an on-demand code execution system may be provisioned with one or more core snapshots (or potentially combinations of OS and runtime snapshots) and maintain a set of task-specific snapshots for tasks expected to be executed on that host in the near future. Should a reconfiguration of host devices become necessary, or should a host be instructed to execute a task for which it does not current hold a task-specific snapshot, a task-specific snapshot can be retrieved by the host over a network in a time similar to retrieving the code of the task itself. Thus, host devices within the on-demand code execution system can be enabled to rapidly execute code via a reduction in cold start time for virtual machine instances, without significantly increasing latency for “exception” cases in which task information must be provisioned onto the machine at the time of a request to execute the task.  [Column 3 line 67 and column 4 line 1-10], To reduce load on computing resources of the on-demand code execution system, the system may then save a machine state of the virtual machine instance, such as by creating a snapshot of the virtual machine instance at a point in time that it is initialized. Thereafter, when a request to execute the task (e.g., to process arguments) is received, the on-demand code execution system can start the virtual machine instance using the snapshot, in order to quickly bring the instance into an initialized state.)

As per claim 19.  This is a system claim corresponding to method claim 1.  Therefore, rejected based on similar rationale.

Claim(s) 7-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doering in view of Brooker and further in view of Ueda (pub 20120144391).

As per claim 7, rejection of claim 1 is incorporated:
Doering and Brooker both teaches pre-provisioned virtual machine and saving the virtual machine state.
However, Doering and Brooker do not explicitly disclose further comprising detaching a network interface controller (NIC) from the pre-provisioned virtual machine prior to saving the virtual machine state.
Ueda teaches further comprising detaching a network interface controller (NIC) from the pre-provisioned virtual machine prior to saving the virtual machine state. ([Paragraph 65], Specifically, the load controlling unit 152 includes a reboot unit 154 configured to reboot the clone origin virtual machine 138S, an image loading unit 156 configured to load an image of the clone origin virtual machine 138S and an image storing unit 158 configured to store a capture image in the repository server 108. The reboot unit 154 issues a shutdown instruction (Stop) for the clone origin virtual machine 138S in a running state to the hypervisor 130 and issues a reboot instruction (boot) for the clone origin virtual machine 138S after the definition file of the virtual machine is rewritten in such a way that the virtual machine is booted in a state of being detached from a virtual NIC for preparation of creation of the capture image.  [Paragraph 60],  virtual machine resumed from the aforementioned capture image is in a state of being detached from a virtual NIC and is assigned no IP address. For this reason, each of the host machines 110 performs processing to attach a virtual NIC to each clone virtual machine as the aforementioned customization processing. Accordingly, the guest OS of each clone virtual machine recognizes the attached virtual NIC by plug-and-play and assigns an IP address.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Doering and Brooker wherein a pre-provisioned virtual machine (i.e. pre-booted virtual machine) is provide, a customer specific configuration/settings are applied/injected into the pre-provisioned virtual machine, snapshot stores a state of the pre-provisioned virtual machine within a cloud environment, the virtual machine is started/booted/rebooted within a node of plurality of nodes of the cloud environment, the pre-provisioned virtual machine is saved (i.e. snapshotted) and restored in another node of the cloud environment using customer configuration data received via customer request, into teachings of Ueda wherein a network interface is detached from the pre-provisioned virtual machine prior to saving the pre-provisioned virtual machine, because this would enhance the teachings of Doering and Brooker wherein by detaching the NIC prior to saving the virtual machine state allows for the virtual machine to be rebooted/started at any location thus by re-attaching the NIC during the startup the OS of the virtual machine can recognize the attached NIC by plug-and-play and assigns an IP address therefore, prior configuration of the virtual machine does not interfere with the new configuration.

As per claim 8, rejection of claim 7 is incorporated:
Brooker teaches wherein the NIC is used to verify functionality of the pre-provisioned virtual machine within a network environment of the cloud computing system prior to saving the virtual machine state. ([Column 3 line 48-67 column 4 line 1-5], Specifically, the on-demand code execution system can be configured, on submission of a task, to generate a virtual machine instance for the task, and to initialize that virtual machine instance into a state at which the instance is prepared to execute the task. Initialization can include, for example, booting an operating system of the instance (e.g., a LINUX™ or MICROSOFT WINDOWS™ operating systems), provisioning the operating system with a runtime for code, initializing the runtime (e.g., by starting a JAVA™ virtual machine within the operating system), provisioning the instance with code of a task, etc. In some instances, initialization can further include executing a portion of the code designated within the code as an initialization portion. For example, code of a task may when executed, implement the initialization portion to prepare for receiving arguments to process via execution of the code. The on-demand code execution system may therefore initialize a virtual machine instance for the code by implementing the initialization portion of the code, such that the code is in a state at which it is prepared to receive arguments. To reduce load on computing resources of the on-demand code execution system, the system may then save a machine state of the virtual machine instance, such as by creating a snapshot of the virtual machine instance at a point in time that it is initialized.)

As per claim 9, rejection of claim 7 is incorporated:
Ueda teaches wherein restoring the pre-provisioned virtual machine on the second server node includes attaching one or more logical NICs to the restored pre-provisioned virtual machine based on the customer configuration data received via the customer request. ([Paragraph 65], Specifically, the load controlling unit 152 includes a reboot unit 154 configured to reboot the clone origin virtual machine 138S, an image loading unit 156 configured to load an image of the clone origin virtual machine 138S and an image storing unit 158 configured to store a capture image in the repository server 108. The reboot unit 154 issues a shutdown instruction (Stop) for the clone origin virtual machine 138S in a running state to the hypervisor 130 and issues a reboot instruction (boot) for the clone origin virtual machine 138S after the definition file of the virtual machine is rewritten in such a way that the virtual machine is booted in a state of being detached from a virtual NIC for preparation of creation of the capture image.  [Paragraph 60],  virtual machine resumed from the aforementioned capture image is in a state of being detached from a virtual NIC and is assigned no IP address. For this reason, each of the host machines 110 performs processing to attach a virtual NIC to each clone virtual machine as the aforementioned customization processing. Accordingly, the guest OS of each clone virtual machine recognizes the attached virtual NIC by plug-and-play and assigns an IP address.  [Paragraph 77], a guest OS of the virtual machine 138T recognizes the virtual NIC and performs network setting such as assignment of an IP address and the like. [Paragraph 94], the host machine 110T restores the virtual CPU 144T and the virtual memory 146T from the updated state file 204 and resumes the clone virtual machine by using the resume unit 198. In step S210, the host machine 110T attaches a virtual NIC to the virtual machine which has been resumed and running, by using the interface attaching unit 200. In response to step S210, the guest OS 140 of the virtual machine which has been resumed and running detects the attached virtual NIC and assigns an IP address in step S211)

As per claim 10, rejection of claim 9 is incorporated:
Ueda teaches wherein the pre-provisioned virtual machine is attached to a single NIC on the first server node, and wherein the restored pre-provisioned virtual machine on the second server node includes multiple logical NICs. ([Paragraph 65], Specifically, the load controlling unit 152 includes a reboot unit 154 configured to reboot the clone origin virtual machine 138S, an image loading unit 156 configured to load an image of the clone origin virtual machine 138S and an image storing unit 158 configured to store a capture image in the repository server 108. The reboot unit 154 issues a shutdown instruction (Stop) for the clone origin virtual machine 138S in a running state to the hypervisor 130 and issues a reboot instruction (boot) for the clone origin virtual machine 138S after the definition file of the virtual machine is rewritten in such a way that the virtual machine is booted in a state of being detached from a virtual NIC for preparation of creation of the capture image.  [Paragraph 60],  virtual machine resumed from the aforementioned capture image is in a state of being detached from a virtual NIC and is assigned no IP address. For this reason, each of the host machines 110 performs processing to attach a virtual NIC to each clone virtual machine as the aforementioned customization processing. Accordingly, the guest OS of each clone virtual machine recognizes the attached virtual NIC by plug-and-play and assigns an IP address.  [Paragraph 77], a guest OS of the virtual machine 138T recognizes the virtual NIC and performs network setting such as assignment of an IP address and the like. [Paragraph 94], the host machine 110T restores the virtual CPU 144T and the virtual memory 146T from the updated state file 204 and resumes the clone virtual machine by using the resume unit 198. In step S210, the host machine 110T attaches a virtual NIC to the virtual machine which has been resumed and running, by using the interface attaching unit 200. In response to step S210, the guest OS 140 of the virtual machine which has been resumed and running detects the attached virtual NIC and assigns an IP address in step S211)
Brooker teaches restoring pre-provisioned virtual machine on the second server node and virtual machine can divide a device (i.e. NIC) into multiple logical sub-devices (i.e. multiple logical NICs) ([Column 3 line 67 - column 4 line 1-27], To reduce load on computing resources of the on-demand code execution system, the system may then save a machine state of the virtual machine instance, such as by creating a snapshot of the virtual machine instance at a point in time that it is initialized.  Thereafter, when a request to execute the task (e.g., to process arguments) is received, the on-demand code execution system can start the virtual machine instance using the snapshot, in order to quickly bring the instance into an initialized state. The task can then be executed within the instance at a low latency.  [Column 6 line 6-11], n some instances, the state of a user-specific virtual machine instance (e.g., for a given task) may be maintained as a user-specific snapshot of that instance. Thereafter, if subsequent requests to execute a task are received from a user, the user-specific snapshot may be used to restore the user-specific virtual machine instance.  [Column 5 line 30-53], Moreover, because the amount of information in a task-specific snapshot may be relatively small, such snapshots can be quickly and easily transferred between devices. For example, each host device within an on-demand code execution system may be provisioned with one or more core snapshots (or potentially combinations of OS and runtime snapshots) and maintain a set of task-specific snapshots for tasks expected to be executed on that host in the near future. Should a reconfiguration of host devices become necessary, or should a host be instructed to execute a task for which it does not current hold a task-specific snapshot, a task-specific snapshot can be retrieved by the host over a network in a time similar to retrieving the code of the task itself.  [Column 8 line 25-29], Thus, virtual machine instances can be used to divide a device into a number of logical sub-devices…  [Column 12 line 15-22], The on-demand code execution system 110 may automatically scale up and down based on the volume, thereby relieving the user from the burden of having to worry about over-utilization (e.g., acquiring too little computing resources and suffering performance issues) or under-utilization (e.g., acquiring more computing resources than necessary to run the codes, and thus overpaying). )
Doering also teaches user providing information to customize various computing resources (i.e. request multiple logical NICs) ([Paragraph 70], TAS component 204 orchestrates the provisioning of resources to support the subscribed services using the services of SDI module 206. At (6) TAS module 204 provides information related to the provisioned order received from SDI module 206 to services module 202. In some embodiments, at (7), SDI module 206 may also use services provided by services module 202 to allocate and configure the resources needed to fulfill the customer's subscription order.  [Paragraph 62], Service Deployment Infrastructure (SDI) module 206, an Enterprise Manager (EM) module 208, one or more front-end web interfaces such as a store user interface (UI) 210, a cloud user interface (UI) 212, and a support user interface (UI) 216, an order management module 214, sales personnel 218, operator personnel 220 and an order database 224. These modules may include or be provided using one or more computers and/or servers which may be general purpose computers, specialized server computers, server farms, server clusters, or any other appropriate arrangement and/or combination. In one embodiment, one or more of these modules can be provided by cloud management functionality 108 or IaaS platform 110 in cloud infrastructure system 100. The various modules of the cloud infrastructure system 100 depicted in FIG. 2 are meant for illustrative purposes only and are not intended to limit the scope of embodiments of the present invention. Alternative embodiments may include more or fewer modules than those shown in FIG. 2.  [Paragraph 65], As used herein, and as will be discussed in greater detail below, a service level for a service determines the amount of resources to be allocated for providing the requested service in the context of the subscription, such as the amount of storage, amount of computing resources, data transfer facilities, and the like. For example, a basic service level may provide a minimum level of storage, data transmission, or number of users, and higher service levels may include additional resources.  [Paragraph 173], At 806, SDI module 206 can create a deployment plan (e.g., deploymentPlan.xml) file into the new virtual assembly builder (e.g., OVAB) home. The deployment plan can contain the configuration information that will be injected into virtual machines (VMs) deployed by virtual assembly builder (e.g., OVAB) for the deployment such as, but not limited to, IP addresses, network file sharing (NFS) mounts, and VM bridge names.)

As per claim 20.  This is a system claim corresponding to method claims 7 and 8.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196